DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cited reference is of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim11 depends from independent claim 1. Claim 1 recites a limiting factor: 



    PNG
    media_image1.png
    685
    646
    media_image1.png
    Greyscale


Dependent claim 11 recites:

    PNG
    media_image2.png
    139
    637
    media_image2.png
    Greyscale

The limitations of claim 11 with respect to Ar1 are broader than Ar1 in the limiting factor of claim 1. Therefore, claim 11 is not further limiting with respect to Ar1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 2015077263).

Regarding Claims,  Choi teaches a material represented by cpd17 (page 9):



    PNG
    media_image3.png
    186
    346
    media_image3.png
    Greyscale

	cpd17 reads on applicants’ Formula 1 wherein c1 and c2 = 1; D1 and D2 = phenyl;  R1 = Formula 2, a1 = 1, L1 = phenylene;  b1 =1, Ar1 = triazine; R2 = Formula 2, a1 = 0, b1 = 1, R1 = pyrimidine (per claim 1).
	Cpd17 shows:
D1 and D2 are benzene (per claim 2)
L1 = phenylene (per claims 3, 6)
L1 = 
    PNG
    media_image4.png
    84
    110
    media_image4.png
    Greyscale
, Z1 = H (per claim 4)
L1 = 
    PNG
    media_image5.png
    69
    98
    media_image5.png
    Greyscale
(per claim 5)
a1 = 0 and 1 (per claim 7)
Ar1 = phenyl substituted with a triazine (per claim 8)
Ar1 = 
    PNG
    media_image6.png
    80
    103
    media_image6.png
    Greyscale
, e5 = 1, Z31 = phenyl (per claim 9)
R1 and R2 = Formula 2 (per claims 12-13)

Regarding Claims 17-20, Choi teaches an OLED containing an anode, hole injection lay, hole transport layer, light emitting layer, electron transport layer, electron injection layer, cathode; cpd17 can be a host material in the light emitting layer (age 28) (per claims 17-19).
The light emitting layer also contains a dopant (page 28) which can be an iridium complex Ir(ppy)3 (phosphorescent) (page 43) (per claim 20).

Allowable Subject Matter
Claim 10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Ar1 (per claim 10)
Formula 1-1 to 1-7 (per claims 14-15)
The compounds (per claim 16

Response to Arguments
Previous reference was found to read on some claim limitations. Non-Final presented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786